DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 12/18/2020.
The declaration under 37 CFR 1.132 filed 12/18/2020 is sufficient to overcome the rejection of claims 1 and 14 based upon Kopelman in view of Phan.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tooth clasping arrangement” in claims 1 and 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Wallenfelt on 3/10/2021.

The application has been amended as follows: 
IN THE CLAIMS:
CANCEL CLAIMS 11-12 and 31-32

Allowable Subject Matter
Claims 1-4, 13-16, 26-30, 33-35 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone, or in proper combination, fails to teach a) an orthodontic appliance having a tooth clasping arrangement and a flexible arrangement, the flexible arrangement being more flexible than the clasping arrangement and including repeating topographic features including a central structure having three or more legs that extend out radially from a central point and connect to another topographic feature via a connecting structure, the connecting structure including a curved line that joins a leg from a first topographic feature with a leg from a second topographic feature (regarding claims 1 and 14) or b) an orthodontic appliance having topographic features that allow for increase elongational flexure, including a central structure having three or more legs that extend out radially from a central point and connect to another topographic feature via a connecting structure, the connecting structure including a curved line, the curved line including multiple parallel segments and joining a leg from a first topographic feature with a leg from a second topographic feature (regarding claim 27) in combination with the other features of the claims.  Specifically, US 2010/0086890, the closest prior art of record, teaches wherein the arrangement with the topographic features provides additional support to the device (mesh portion is not more flexible) and does not explicitly state or show that the legs between the topographic features contain multiple parallel segments as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.  US 2010/0086890 teaches an orthodontic device with sections of topographic features (mesh sections) but discloses they are used for providing additional support and do not have connecting structures with multiple parallel segments as required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/EDWARD MORAN/Primary Examiner, Art Unit 3772